Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 21, 2020

The Court of Appeals hereby passes the following order:

A20A2007. WILLIS L. METHENY v. THE STATE.

      In 1991, Willis L. Metheny was convicted of five counts of burglary and one
count of possession of burglary tools. He was sentenced to 65 years, to serve 60 years
in prison and the remainder on probation, and he was ordered to pay restitution. We
affirmed his convictions on appeal. Metheny v. State, 206 Ga. App. 275 (424 SE2d
857) (1992).
      In 2003, Metheny filed a motion to vacate a void sentence. The trial court
denied the motion, and Metheny appealed. We affirmed, explicitly ruling that
Metheny had been properly sentenced as a recidivist. Metheny v. State, Case No.
A03A2214 (Sept. 4, 2003) (unpublished). In 2013, Metheny filed another motion to
correct his sentence, arguing among other things that he was wrongly sentenced as
a recidivist. The trial court dismissed the motion, and Metheny again appealed to this
Court, filing both an application for discretionary appeal and a direct appeal. We
denied the application, see Case No. A13D0491 (Aug. 9, 2013), and we dismissed the
direct appeal on multiple grounds, including that “we have already concluded that
[Metheny] was properly sentenced as a recidivist.” See Case No. A13A2380 (Sept.
13, 2013).1
      The record shows that Metheny was released on parole in 2016. For reasons
that are not clear from the record, however, he returned to prison sometime thereafter.


      1
        Metheny also filed a motion challenging his recidivist sentencing in 2008.
The trial court denied that motion, and we dismissed Metheny’s ensuing appeal. See
Metheny v. State, Case No. A08A1835 (Sept. 25, 2008).
In January 2020, Metheny filed a motion to modify his sentence, arguing once again
that his recidivist sentence was void. The trial court dismissed the motion, and
Metheny again appeals. However, the appeal is subject to dismissal, as it raises issues
that have already been resolved unfavorably to Metheny in his prior appeals.
      “It is well established that any issue that was raised and resolved in an earlier
appeal is the law of the case and is binding on this Court and that the law of the case
doctrine is not confined to civil cases, but applies also to rulings made by appellate
courts in criminal cases.” Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438)
(2011) (punctuation and footnote omitted). We have already considered the validity
of Metheny’s recidivist sentence in three prior appeals – Case Nos. A03A2214,
A13D0491,2 and A13A2380. Metheny “is not entitled to multiple bites at the apple.”
Ross, 310 Ga. App. at 328; see also Paradise v. State, 321 Ga. App. 371, 373 (740
SE2d 238) (2013) (“Although a void sentence may be challenged at any time, this
important legal principle is, nevertheless, subject to the equally well established
principles of res judicata and the law-of-the-case rule once the issue has been raised
and ruled upon.”) (punctuation omitted); Echols v. State, 243 Ga. App. 775, 776 (534
SE2d 464) (2000) (“It is axiomatic that the same issue cannot be relitigated ad
infinitum.”). Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/21/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      2
         The denial of this discretionary application constituted a decision on the
merits. See Elrod v. Sunflower Meadows Dev., LLC, 322 Ga. App. 666, 670 (4) (745
SE2d 846) (2013).